Case 18-09108-RLM-11            Doc 1423      Filed 02/03/21       EOD 02/03/21 17:26:42            Pg 1 of 23




                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


     In re:                                                  Chapter 11
                            1
     USA GYMNASTICS,                                         Case No. 18-09108-RLM-11

                           Debtor.


              SUMMARY COVER SHEET TO THE SECOND INTERIM APPLICATION
              OF JENNER & BLOCK LLP AS COUNSEL TO USA GYMNASTICS FOR
                ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED
                   AND REIMBURSEMENT OF EXPENSES INCURRED FROM
                        APRIL 1, 2020 THROUGH NOVEMBER 30, 2020

                                            General Information

     Name of Applicant:                                  Jenner & Block LLP

     Authorized to Provide Services To:                  USA Gymnastics

     Petition Date:                                      December 5, 2018

     Date Retention Approved:                            January 17, 2019, effective as of
                                                         December 5, 2018 [Dkt. 188]

                  Summary Of Fees & Expenses Sought For The Second Interim Period

     Time Period Covered By This Application:            April 1, 2020–November 30, 2020
                                                         (the “Second Interim Period”)

     Amount Of Compensation Sought To Be                 $1,377,435.60
     Allowed As Actual, Reasonable, And Necessary
     For The Second Interim Period:

     Amount Of Expense Reimbursement Sought To           $16,683.08
     Be Allowed As Actual, Reasonable, And
     Necessary For The Second Interim Period:

     Total Compensation And Expense                      $1,394,118.68
     Reimbursement Sought To Be Allowed For The
     Second Interim Period:


 1
  The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
 principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11          Doc 1423        Filed 02/03/21        EOD 02/03/21 17:26:42           Pg 2 of 23




                Summary Of Fees & Expenses Sought For The Second Interim Period

   Total Compensation Paid To Date:                      $3,175,611.07

   Total Expenses Paid To Date:                          $109,986.97

   Total Compensation Allowed To Date:                   $4,121,129.22

   Total Expenses Allowed To Date:                       $109,986.97

   Total Compensation Subject To Objection:              $0

   Total Expenses Subject To Objection:                  $0

   Blended Rate In This Application For All              $925.12 ($832.61 following 10% fee discount)
   Attorneys:

   Blended Rate In This Application For All              $894.13 ($804.72 following 10% fee discount)
   Timekeepers:

   Number Of Professionals Included In This              23 professionals (10 partners, 4 associates,
   Application:                                                            3 staff attorneys,
                                                                           & 6 paraprofessionals)

   Number Of Professionals Billing Fewer Than 15         11 professionals (5 partners, 2 associates, 1 staff
   Hours To This Case:                                                     attorney, & 3 paraprofessionals)

   This is an interim application. The total time expended preparing this application is not included
   here because it was expended after the Second Interim Period.

 Dated: February 3, 2021                                      Respectfully submitted,

                                                              JENNER & BLOCK LLP

                                                              By: /s/ Catherine Steege

                                                              Catherine L. Steege (admitted pro hac vice)
                                                              Dean N. Panos (admitted pro hac vice)
                                                              Melissa M. Root
                                                              353 N. Clark Street
                                                              Chicago, Illinois 60654
                                                              (312) 222-9350
                                                              csteege@jenner.com
                                                              dpanos@jenner.com
                                                              mroot@jenner.com
                                                              Counsel for the Debtor




                                                     2
Case 18-09108-RLM-11            Doc 1423      Filed 02/03/21       EOD 02/03/21 17:26:42            Pg 3 of 23




                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION



     In re:                                                  Chapter 11
                                      1
               USA GYMNASTICS,                               Case No. 18-09108-RLM-11

                            Debtor.


     SECOND INTERIM APPLICATION OF JENNER & BLOCK LLP AS COUNSEL TO
      USA GYMNASTICS FOR ALLOWANCE OF COMPENSATION FOR SERVICES
        RENDERED AND REIMBURSEMENT OF EXPENSES INCURRED FROM
                  APRIL 1, 2020 THROUGH NOVEMBER 30, 2020

              Jenner & Block LLP (“Jenner & Block”), attorneys for the above-captioned debtor and

 debtor in possession, USA Gymnastics (“USAG” or the “Debtor”), in the above-captioned chapter

 11 case, hereby submits this second interim application (the “Application”) for an award of

 interim compensation for professional services rendered in the amount of $1,377,435.60, and

 interim reimbursement for actual and necessary expenses incurred in connection with such services

 in the amount of $16,683.08, for the period from April 1, 2020 through November 30, 2020 (the

 “Second Interim Period”). Jenner & Block submits this Application pursuant to sections 330 and

 331 of 11 U.S.C. §§ 101–1532, et seq. (the “Bankruptcy Code”); Rule 2016(a) of the Federal

 Rules of Bankruptcy Procedure (the “Bankruptcy Rules”); Rule 2016-1 of the Local Rules for

 the United States Bankruptcy Court for the Southern District of Indiana (the “Local Rules”); the

 Order Granting Debtor’s Application For Order Authorizing The Debtor To Employ Jenner

 & Block LLP As Counsel Pursuant To 11 U.S.C. § 327(a), Effective As Of The Petition Date

 [Dkt. 188] (the “Retention Order”); the Order Granting Debtor’s Motion For Entry Of An Order


 1
  The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
 principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11         Doc 1423       Filed 02/03/21    EOD 02/03/21 17:26:42         Pg 4 of 23




 Establishing Procedures for Interim Compensation And Reimbursement Of Expenses of

 Professionals [Dkt. 187] (the “Interim Compensation Order”); and the United States Trustee’s

 Guidelines For Reviewing Applications For Compensation And Reimbursement Of Expenses Filed

 Under 11 U.S.C. § 330 By Attorneys In Large Chapter 11 Cases Effective As Of November 1, 2013

 (the “UST Guidelines”). In support of this Application, Jenner & Block states as follows:

                                 PRELIMINARY STATEMENT

        1.      Jenner & Block serves as USAG’s lead counsel in this chapter 11 case. Since being

 retained, and during the Second Interim Period, Jenner & Block has worked diligently with USAG,

 its other counsel, and its stakeholders to use this Court as a forum in which to resolve the hundreds

 of lawsuits and claims filed against USAG by survivors of sexual abuse. Jenner & Block has

 devoted substantial efforts and time to negotiating with the Additional Tort Claimants Committee

 of Sexual Abuse Survivors (the “Survivors’ Committee”), USAG’s insurers, the U.S. Olympic

 and Paralympic Committee (the “USOPC”), and other key parties in interest to attempt to reach a

 resolution of these sexual abuse claims.

        2.      Despite the difficulties and delay posed by the pandemic during the Second Interim

 Period, Jenner & Block’s services have progressed the parties’ mediation efforts and advanced this

 chapter 11 case towards resolution. Negotiations among the parties remain ongoing, including

 through the pending settlement conferences facilitated by the Honorable James M. Carr, and Jenner

 & Block is continuing to work in earnest with all parties’ counsel to reach a resolution that can be

 incorporated into a consensual plan of reorganization.




                                                  2
Case 18-09108-RLM-11            Doc 1423      Filed 02/03/21     EOD 02/03/21 17:26:42         Pg 5 of 23




           3.       During the Second Interim Period, Jenner & Block performed a variety of legal

 services that were necessary for USAG to resolve the survivors’ claims, including, among other

 things:

                   preparing mediation materials and analysis and participating in multiple mediation
                    sessions and related settlement discussions with the mediators, the Survivors’
                    Committee, the insurance carriers, the USOPC, and other parties in interest;

                   revising USAG’s proposed plan of reorganization, ancillary agreements, and
                    disclosure statement in light of continued negotiations with the Survivors’
                    Committee, the insurance carriers, the USOPC, Twistars, and other parties in
                    interest;

                   continuing to evaluate the sexual abuse claims asserted against USAG’s estate and
                    counseling USAG on how to equitably and efficiently resolve such claims;

                   assisting with the prosecution of an adversary proceeding seeking declarations of
                    insurance coverage with respect to the sexual abuse claims and matters that
                    involved bankruptcy considerations;

                   prosecuting an adversary proceeding seeking an injunction prohibiting the U.S.
                    Small Business Administration from restricting USAG’s access to funds under the
                    Paycheck Protection Program (as authorized by the Coronavirus Aid, Relief, and
                    Economic Security Act) solely on account of USAG’s status as a chapter 11 debtor;

                   enforcing the automatic stay; and,

                   assisting USAG is performing all of its duties as a chapter 11 debtor, work that was
                    necessary to ensure that its bankruptcy case could continue towards a resolution of
                    the survivors’ and other creditors’ claims.

           4.       Jenner & Block’s work during the Second Interim Period was beneficial and

 necessary to USAG and its estate. Jenner & Block respectfully requests that the Court award the

 interim fees and expenses requested in this Application.

                                             JURISDICTION

           5.       This Court has jurisdiction over this Application pursuant to 28 U.S.C. § 1334. This

 matter is a core proceeding pursuant to 28 U.S.C. §157(b)(2)(A).

           6.       Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.



                                                     3
Case 18-09108-RLM-11        Doc 1423     Filed 02/03/21     EOD 02/03/21 17:26:42       Pg 6 of 23




        7.     The statutory predicates for the relief sought in this Application are sections 330

 and 331 of the Bankruptcy Code, Bankruptcy Rule 2016, Local Rule 2016-1, the Retention Order,

 the Interim Compensation Order, and the UST Guidelines.

                                        BACKGROUND

        8.     On December 5, 2018, USAG filed a voluntary petition seeking relief under chapter

 11 of the Bankruptcy Code. The Debtor remains in possession of its property and continues to

 operate and maintain its organization as a debtor in possession pursuant to sections 1107(a) and

 1108 of the Bankruptcy Code.

        9.     On January 17, 2019, this Court entered the Retention Order, authorizing USAG to

 retain Jenner & Block as its counsel, effective as of December 5, 2018. On that same date, this

 Court entered the Interim Compensation Order, authorizing procedures for the interim payment of

 professional fees and expenses.

        10.    On May 6, 2020, Jenner & Block filed its First Interim Application Of Jenner &

 Block LLP As Counsel To USA Gymnastics For Allowance Of Compensation For Services

 Rendered And Reimbursement Of Expenses Incurred From December 5, 2018 Through March 31,

 2020 [Dkt. 1044] (the “First Interim Fee Application”), seeking $4,128,819.15 in compensation

 and $111,471.02 in expense reimbursement. On June 29, 2020, the Court entered an Order

 approving the First Interim Fee Application [Dkt. 1168] (the “First Interim Order”) in the

 amount of $4,121,129.22 in compensation and $109,986.97 in expense reimbursement, reflecting

 certain reductions agreed to by the United States Trustee and Jenner & Block. Jenner & Block has

 received $3,078,306.67 on account of the fees approved in the First Interim Order and $109,986.97

 on account of the expenses approved in the First Interim Order.

        11.    During the Second Interim Period and pursuant to the Interim Compensation Order,

 Jenner & Block has filed monthly statements reflecting its fees and expenses (the “Monthly


                                                4
Case 18-09108-RLM-11         Doc 1423      Filed 02/03/21      EOD 02/03/21 17:26:42         Pg 7 of 23




 Statements”). [See Dkts. 1063, 1164, 1206, 1258, 1300, 1340, 1341, 1405.] A summary of the

 Monthly Statements for the Second Interim Period is as follows:

                                                         20%        100% of       Total Paid During
  Monthly Statement    100% of Fees    80% of Fees
                                                       Holdback     Expenses    Second Interim Period
  04/01/20-04/30/20      $177,977.70     $142,382.16   $35,595.54   $1,259.85                 $592.20
  05/01/20-05/31/20      $218,110.95     $174,488.76   $43,622.19    $698.28                $16,958.25
  06/01/20-06/30/20      $285,637.05     $228,509.64   $57,127.41   $3,191.82               $48,434.85
  07/01/20-07/31/20      $144,649.80     $115,719.84   $28,929.96   $2,004.68               $15,244.65
  08/01/20-08/31/20      $180,996.30     $144,797.04   $36,199.26   $6,098.44                $4,097.70
  09/01/20-09/30/20       $95,769.00      $76,615.20   $19,153.80    $951.91                $10,566.00
  10/01/20-10/31/20      $154,802.25     $123,841.80   $30,960.45    $809.34                 $1,410.75
  11/01/20-11/30/20      $119,492.55      $95,594.04   $23,898.51   $1,668.76                   $0.00

        12.      Pursuant to the Monthly Statements filed with this Court for the Second Interim

 Period, Jenner & Block has received a total of $97,304.40. Jenner & Block received the entirety

 of that amount in payments from Liberty Insurance Underwriters, one of USAG’s insurers.

        13.      There remains an unpaid total of $1,296,814.28 for the Second Interim Period,

 comprised of $1,280,131.20 in fees and $16,683.08 in expenses.

        FEES AND EXPENSES INCURRED DURING SECOND INTERIM PERIOD

 A.     Customary Billing Disclosures.

        14.      Jenner & Block’s hourly rates are set at a level designed to compensate

 Jenner & Block fairly for the work of its attorneys and paraprofessionals and to cover fixed and

 routine expenses. The hourly rates and corresponding rate structure utilized by Jenner & Block in

 this case are equivalent to the hourly rates and corresponding rate structure used by Jenner & Block

 for similar complex restructuring, litigation, investigation, and corporate matters, whether in court

 or otherwise, and regardless of whether a fee application is required. The rates and rate structure

 reflect that such complex matters typically are national in scope and typically involve great




                                                  5
Case 18-09108-RLM-11        Doc 1423      Filed 02/03/21     EOD 02/03/21 17:26:42        Pg 8 of 23




 complexity, high stakes, and intense time pressures. Significantly, given the not-for-profit status

 of USAG, Jenner & Block has discounted its hourly rates by ten percent (10%).

 B.     Fees Incurred During Second Interim Period.

        15.     In the ordinary course of Jenner & Block’s practice, Jenner & Block maintains

 records of the time spent on the professional services provided to USAG. Exhibit A to this

 Application is a summary of fees incurred and hours worked during the Second Interim Period for

 which compensation is sought on an hourly basis in this Application, setting forth the following

 information:

                   the name of each attorney and paraprofessional for whose work compensation
                    is sought;

                   each attorney’s year of bar admission and area of practice concentration;

                   the aggregate time worked and fees billed by each attorney and each
                    paraprofessional during the Second Interim Period;

                   the hourly billing rates for each such attorney and paraprofessional at
                    Jenner & Block’s applicable billing rates; and,

                   a calculation of the total compensation requested using the rates disclosed in
                    this Application.

        16.     Jenner & Block’s team is led by Catherine Steege, a restructuring and bankruptcy

 partner, and Dean Panos, a commercial litigator partner with significant mass tort experience.

 Ms. Steege and Mr. Panos have led USAG’s negotiations with the Survivors’ Committee and

 USAG’s insurers and other key parties. Along with Ms. Steege, Melissa Root, also a restructuring

 and bankruptcy partner, has represented USAG in matters before this Court and worked with

 USAG to develop its plan of reorganization. Gayle Littleton, a former partner in Jenner & Block’s

 Investigations, Compliance, and Defense practice and a former Assistant United States Attorney,

 and Keri Holleb Hotaling, a litigation partner with deep experience leading investigation response

 teams, led USAG’s response to various investigations. The Jenner & Block team representing


                                                 6
Case 18-09108-RLM-11        Doc 1423     Filed 02/03/21     EOD 02/03/21 17:26:42        Pg 9 of 23




 USAG also includes associates and paraprofessionals with bankruptcy and litigation expertise who

 have assisted the team in representing USAG in this Court, evaluating the sexual abuse claims,

 researching key matters of law, assisting with document productions to various parties, and

 otherwise providing value to USAG.

        17.     Exhibit B to this Application is a summary of blended hourly rates for (i) Jenner

 & Block professionals (excluding Restructuring and Bankruptcy attorneys) and (ii) blended hourly

 rates for timekeepers for which Jenner & Block is seeking hourly compensation in this Application,

 as required by the UST Guidelines.

 C.     Expenses Incurred During Second Interim Period.

        18.     In the ordinary course of Jenner & Block’s practice, Jenner & Block maintains a

 record of expenses incurred in rendering professional services to USAG and for which

 reimbursement is sought. Exhibit C to this Application is a summary of the total amount of

 expenses for which Jenner & Block seeks reimbursement with respect to each category of expenses

 for the Second Interim Period. The out-of-pocket disbursement sum is broken down into categories

 of charges. Exhibit D to this Application is a full list of the expenses Jenner & Block incurred

 during the Second Interim Period.

                 SUMMARY OF LEGAL SERVICES PROVIDED DURING
                        THE SECOND INTERIM PERIOD

        19.     During the Second Interim Period, Jenner & Block provided important professional

 services to USAG. A summary of the various services Jenner & Block provided to USAG during

 the Second Interim Period is set forth in paragraphs 21 through 37 below.

        20.     Jenner & Block has established, in accordance with its internal billing procedures,

 subject matter categories (each, a “Matter Category”) for keeping time records of the work

 performed for USAG. A schedule setting forth a description of each Matter Category utilized in



                                                 7
Case 18-09108-RLM-11         Doc 1423      Filed 02/03/21      EOD 02/03/21 17:26:42         Pg 10 of 23




  this case, the number of hours worked by Jenner & Block attorneys and paraprofessionals for each

  Matter Category, and the aggregate fees associated with each Matter Category is attached as

  Exhibit E. In addition, subject to redaction for attorney-client privilege, work product, and

  confidentiality where necessary to protect USAG, Jenner & Block’s records of time worked

  providing professional services to USAG are attached hereto as Exhibit F.

         21.     The following is a non-exhaustive summary, by Matter Category, of the

  professional services provided by Jenner & Block during the Second Interim Period.

  A.     Mediation
                                               2
         Total Hours: 538.80 Fees: $528,579.00

         22.     Jenner & Block’s recorded time entries in this category reflect time spent:

  (1) participating in mediation sessions and related settlement discussions with the mediators, the

  Survivors’ Committee, the insurance carriers, the USOPC, and other parties in interest; (2) drafting

  a joint motion with the Survivors’ Committee requesting an order directing parties to participate

  in additional mediation sessions before the Hon. James M. Carr; (3) drafting mediation statements

  and related analysis for the mediation sessions and settlement discussions; (4) analyzing the sexual

  abuse claims and applicable law to formulate, and respond to, settlement proposals; (5) advising

  USAG and communicating internally and with USAG’s other retained professionals about

  mediation strategy and settlement discussions; (6) overseeing mediation logistics; and

  (7) communicating with, and negotiating with, mediation parties in between scheduled mediation

  sessions.

  B.     Plan Of Reorganization & Disclosure Statement
         Total Hours: 203.70       Fees: $174,511.35

         23.     Jenner & Block’s recorded time entries in this category reflect time spent:

  2
   The fee amounts for each Matter Category summarized herein reflect Jenner & Block’s ten percent (10%)
  discount.


                                                    8
Case 18-09108-RLM-11         Doc 1423     Filed 02/03/21     EOD 02/03/21 17:26:42         Pg 11 of 23




  (1) revising USAG’s plan of reorganization, ancillary agreements, disclosure statement, and

  solicitation packages; (2) analyzing and responding to comments from other parties in interest,

  including the United States Trustee, the Survivors’ Committee, the USOPC, Twistars, and

  USAG’s insurers with respect to USAG’s plan, ancillary agreements, and disclosure statement;

  (3) drafting a response to objections filed to USAG’s disclosure statement and proposed plan

  solicitation packages and procedures; (4) advising USAG and communicating internally and with

  USAG’s other retained professionals about the terms of the plan and content of the disclosure

  statement; and (5) attending depositions of USOPC representatives.

  C.     Claims Administration & Objections
         Total Hours: 32.80       Fees: $18,279.45

         24.     Jenner & Block’s recorded time entries in this category reflect time spent:

  (1) analyzing filed sexual abuse claims for purposes of mediation sessions, settlement discussions,

  and plan negotiations; (2) reporting newly filed late claims and corresponding with late claimants

  concerning USAG’s reporting obligations; (3) responding to inquiries from parties in interest

  regarding claims matters; and (4) in coordination with USAG’s claims agent, maintaining claims

  registers for general unsecured claims and sexual abuse claims.

  D.     USOPC Negotiations & Section 8 Proceeding
         Total Hours: 16.90       Fees: $13,919.85

         25.     Jenner & Block’s recorded time entries in this category reflect time spent:

  (1) corresponding and meeting internally and with USAG’s other retained professionals

  concerning the USOPC’s Section 8 proceeding and the stay of that proceeding; and

  (2) corresponding with the USOPC concerning the Section 8 proceeding.




                                                  9
Case 18-09108-RLM-11         Doc 1423       Filed 02/03/21      EOD 02/03/21 17:26:42       Pg 12 of 23




  E.     Routine Motions
         Total Hours: 29.20              Fees: $17,758.35

         26.     Jenner & Block’s recorded time entries in this category reflect drafting various

  motions common in chapter 11 cases, including motions to: (1) approve the use of estate assets for

  necessary purposes, including to enter into a lease of a new office space for USAG’s headquarters

  and to hire Deborah Daniels to conduct an audit of USAG’s compliance with suggested reforms;

  (2) approve a settlement of disputes between USAG and a trade vendor; and (3) extend the time to

  remove prepetition state court litigation to federal court.

  F.     Paycheck Protection Program
         Total Hours: 150.60       Fees: $101,180.25

         27.     Jenner & Block’s recorded time entries in this category reflect time spent:

  (1) drafting an adversary complaint and preliminary injunction papers seeking to enjoin the U.S.

  Small Business Administration from prohibiting chapter 11 debtors from applying for funding

  under the Paycheck Protection Program and the Coronavirus Aid, Relief, and Economic Security

  Act; (2) drafting a reply brief to the government’s objection to injunctive relief; (3) preparing for

  and participating in a contested preliminary injunction hearing; (4) seeking expedited relief from

  the District Court to enter a final order accepting the Bankruptcy Court’s proposed findings of

  facts and conclusions of law granting injunctive relief; (5) drafting a motion requesting authority

  to obtain post-petition financing under the Paycheck Protection Program; (6) corresponding with

  parties in interest, including PNC Bank, regarding the form of order authorizing USAG’s

  application for Paycheck Protection Program funding; and (7) drafting a docketing statement in




                                                   10
Case 18-09108-RLM-11         Doc 1423     Filed 02/03/21     EOD 02/03/21 17:26:42         Pg 13 of 23




  the Seventh Circuit opposing the government’s appeal of the preliminary injunction on

  jurisdictional grounds.

  G.     Investigations
         Total Hours: 100.80            Fees: $85,896.00

         28.     Jenner & Block’s recorded time entries in this category reflect time spent

  responding to demands and other inquiries from governmental authorities, including the Indiana

  Attorney General.

  H.     Document Production to Governmental Entities
         Total Hours: 189.10      Fees: $86,971.95

         29.     Jenner & Block’s recorded time entries in this category reflect time spent, primarily

  by Special Counsel and discovery and staff attorneys, assisting with the investigation response,

  including: (1) reviewing documents in response to document requests issued by governmental

  authorities; (2) redacting such documents for attorney-client privilege and work product

  protection; (3) drafting related privilege logs; and (4) meeting internally and with governmental

  authorities regarding the status of their document requests and investigations.

  I.     Attendance At Court Hearings
         Total Hours: 13.10        Fees: $12,430.35

         30.     Jenner & Block’s recorded time entries in this category reflect time spent:

  (1) attending and representing USAG at Court hearings; and (2) preparing for Court hearings,

  including reviewing pleadings and other submissions considered at or relevant to Court hearings.

  J.     Case Administration
         Total Hours: 50.60             Fees: $30,861.00

         31.     Jenner & Block’s recorded time entries in this category reflect time spent:

  (1) preparing notices of agenda for hearings; (2) communicating with the Court regarding

  scheduling hearings and other administrative matters; (3) uploading proposed orders for entry by

  the Court; (4) communicating with USAG’s claims agent regarding service and notice of filings


                                                  11
Case 18-09108-RLM-11         Doc 1423      Filed 02/03/21      EOD 02/03/21 17:26:42         Pg 14 of 23




  and hearings; (5) communicating internally regarding project management and staffing;

  (6) meeting internally and with USAG’s other retained professionals concerning strategy and other

  matters; (7) reviewing case developments and activity generally; and (8) providing additional

  services not attributable to another Matter Category. Jenner & Block conducts periodic calls with

  USAG’s other retained professionals to discuss the status of the case, assign work, and collaborate

  on strategy, and time entries for these calls are allocated to this Matter Category. These calls are

  designed to promote efficiency, coordinate the work plan, and eliminate duplication of effort

  among all of USAG’s retained professionals.

  K.     Third Party Injunctions
         Total Hours: 0.70               Fees: $771.75

         32.      Jenner & Block’s recorded time entries in this category reflect time spent conferring

  internally and with other parties in interest concerning the agreed stay of all prepetition litigation

  related to USAG.

  L.     Stay Related Matters
         Total Hours: 0.40 Fees: $351.00

         33.      Jenner & Block’s recorded time entries in this category reflect time spent:

  (1) analyzing violations of the Bankruptcy Code’s automatic stay, including by claimants asserting

  demands against USAG; and (2) corresponding with individuals violating the automatic stay and

  demanding they cease such violations.

  M.     Reporting & U.S. Trustee Communications
         Total Hours: 1.70         Fees: $1,491.75

         34.      Jenner & Block’s recorded time entries in this category reflect time spent:

  (1) revising and filing USAG’s monthly operating reports; and (2) producing information to the

  U.S. Trustee.




                                                   12
Case 18-09108-RLM-11          Doc 1423      Filed 02/03/21     EOD 02/03/21 17:26:42          Pg 15 of 23




  N.     Communications With Survivors’ Committee
         Total Hours: 0.10       Fees: $110.25

         35.     Jenner & Block’s recorded time entries in this category reflect time spent

  communicating with counsel for the Survivors’ Committee concerning USAG’s proposal to retain

  Krieg DeVault and Deborah Daniels to conduct an audit of USAG’s compliance with suggested

  reforms.

  O.     Communications With The Board & Attendance At Board Meetings
         Total Hours: 2.90       Fees: $2,936.25

         36.     Jenner & Block’s recorded time entries in this category reflect time spent

  communicating with members of USAG’s board of directors concerning case and mediation

  strategy.

  P.     Fee Petition & Professional Retention
         Total Hours: 109.10         Fees: $58,360.05

         37.     Jenner & Block’s recorded time entries in this category reflect time spent:

  (1) preparing Jenner & Block’s Monthly Statements; (2) reviewing Jenner & Block’s Monthly

  Statements to protect confidentiality and privilege; (3) communicating and coordinating with

  USAG, other retained professionals, and the U.S. Trustee concerning interim compensation

  procedures and fee application schedules; (4) drafting Jenner & Block’s First Interim Fee

  Application; (5) drafting a response to limited objections filed by USAG’s insurers to Jenner &

  Block’s First Interim Fee Application; (6) reviewing at a high level and for discrete purposes

  various fee applications and monthly fee statements submitted by other professionals in this

  chapter 11 case; (7) drafting a retention application for Krieg DeVault’s audit services to the estate;

  and (8) preparing supplemental disclosures concerning Jenner & Block’s continued status as a

  disinterested party under the Bankruptcy Code.




                                                    13
Case 18-09108-RLM-11           Doc 1423    Filed 02/03/21     EOD 02/03/21 17:26:42        Pg 16 of 23




  Q.     Insurance Coverage Issues
         Total Hours: 271.20       Fees: $243,027.00

         38.     Jenner & Block’s recorded time entries in this category reflect time spent:

  (1) corresponding and meeting with USAG, USAG’s other retained professionals, and USAG’s

  insurance carriers concerning USAG’s rights in its various insurance policies; (2) negotiating with

  USAG’s insurance carriers regarding their coverage positions; (3) working collaboratively with

  USAG’s insurance coverage counsel to assist with pleadings in the insurance coverage adversary

  proceeding with respect to bankruptcy-specific issues, including USAG’s motions for summary

  judgment (including with respect to USAG’s defense costs and bankruptcy costs) and responses

  to the Court’s proposed findings of fact and conclusions of law, as well as assisting with briefs in

  appellate proceedings arising from the insurance coverage adversary proceeding; (4) analyzing

  and responding to insurers’ discovery requests with respect to bankruptcy-specific issues and

  strategy; (5) coordinating with USAG’s other retained professionals to produce documents to the

  insurers; (6) preparing for and participating in depositions by the insurers, including depositions

  of USAG’s counsel at Jenner & Block; and (7) researching the Bankruptcy Code’s effect on certain

  insurance coverage issues.

       ACTUAL AND NECESSARY EXPENSES INCURRED BY JENNER & BLOCK
                   DURING THE SECOND INTERIM PERIOD

         39.     As summarized in Exhibit C and as set forth in detail in Exhibit D, Jenner & Block

  has incurred a total of $16,683.08 in expenses on behalf of USAG during the Second Interim

  Period. These expenses are intended to reimburse Jenner & Block’s direct costs that are not

  included in Jenner & Block’s hourly billing rates. Only clients who actually use services of the

  types set forth in Exhibit C and Exhibit D of this Fee Application are charged for such services.




                                                  14
Case 18-09108-RLM-11          Doc 1423    Filed 02/03/21     EOD 02/03/21 17:26:42      Pg 17 of 23




                   JENNER & BLOCK’S REQUESTED COMPENSATION
                     AND REIMBURSEMENT SHOULD BE ALLOWED

         40.    The services for which Jenner & Block seeks compensation in this Application

  were, at the time provided, necessary for and beneficial to USAG. Jenner & Block performed these

  services economically, effectively, and efficiently, and in coordination with USAG’s other

  retained professionals. Jenner & Block submits that the compensation requested is reasonable in

  light of the nature, extent, and value of such services to USAG. Accordingly, Jenner & Block

  submits that the compensation sought in this Application is warranted and should be approved.

  A.     Compensation Under Sections 330 and 331 of the Bankruptcy Code.

         41.    Section 331 of the Bankruptcy Code provides for interim compensation of

  professionals and incorporates the substantive standards of section 330 of the Bankruptcy Code

  that govern the Court’s award of such compensation. See 11 U.S.C. § 331. Section 330 of the

  Bankruptcy Code provides that a court may award a professional employed under section 327 of

  the Bankruptcy Code “reasonable compensation for actual, necessary services rendered . . . and

  reimbursement for actual, necessary expenses.” 11 U.S.C. § 330(a)(1)(A)-(B). Section 330 of the

  Bankruptcy Code also sets forth the criteria for the award of such compensation and

  reimbursement:

                In determining the amount of reasonable compensation to be
                awarded to a professional person, the court shall consider the
                nature, the extent, and the value of such services, taking into
                account all relevant factors, including—

                        (A)     the time spent on such services;

                        (B)     the rates charged for such services;

                        (C)      whether the services were necessary to the
                        administration of, or beneficial at the time at which the
                        service was rendered toward the completion of, a case under
                        this title;



                                                 15
Case 18-09108-RLM-11           Doc 1423     Filed 02/03/21     EOD 02/03/21 17:26:42       Pg 18 of 23




                           (D)    whether the services were performed within a
                           reasonable amount of time commensurate with the
                           complexity, importance, and nature of the problem, issue, or
                           task addressed;

                           (E)    with respect to a professional person, whether the
                           person is board certified or otherwise has demonstrated skill
                           and experience in the bankruptcy field; and

                           (F)     whether the compensation is reasonable based on the
                           customary compensation charged by comparably skilled
                           practitioners in cases other than cases under this title.

  11 U.S.C. § 330(a)(3).

         42.     As analyzed below, Jenner & Block submits that the elements governing awards of

  compensation under the Bankruptcy Code justify the allowance requested.

         1.      The Time and Labor Required.

         43.     During the Second Interim Period, Jenner & Block’s partners, associates, and

  paraprofessionals spent 1,711.70 hours providing professional services to USAG for which Jenner

  & Block seeks compensation on an hourly basis. Jenner & Block coordinated its efforts with co-

  counsel to avoid duplication of efforts. Jenner & Block required this amount of time to prepare for

  and participate in numerous mediation sessions and negotiations with other parties in interest

  regarding an equitable resolution of this chapter 11 case; research and evaluate numerous and

  complex legal and factual issues arising in this chapter 11 case; advise USAG with respect to these

  issues; and perform the other tasks described herein.

         2.      The Rates Charged for Such Services.

         44.     During the Second Interim Period, Jenner & Block’s hourly billing rates ranged

  from $865 to $1,400 per hour for partners, $585 to $1,400 for special counsel, $510 to $880 for

  associates, $440 to $760 for staff attorneys, $265 to $275 for discovery attorneys, and $230 to

  $400 for paraprofessionals. Based on the recorded hours expended by Jenner & Block’s attorneys




                                                    16
Case 18-09108-RLM-11          Doc 1423     Filed 02/03/21     EOD 02/03/21 17:26:42         Pg 19 of 23




  and paraprofessionals, the average hourly billing rate was $925.12 for Jenner & Block attorneys

  and $894.13 for all Jenner & Block timekeepers prior to application of the 10% fee-rate discount

  provided by Jenner & Block to USAG, and $832.61 for Jenner & Block attorneys and $804.72 for

  all Jenner & Block timekeepers after accounting for this discount.

         45.       Jenner & Block’s hourly rates are set at a level designed to compensate Jenner

  & Block fairly for the work of its attorneys and paraprofessionals and to cover certain fixed and

  routine overhead expenses. Hourly rates vary with the experience and seniority of the individuals

  assigned. These hourly rates are subject to periodic adjustments to reflect economic and other

  conditions and are consistent with the rates charged by Jenner & Block and the marketplace for

  services requiring a similar level of sophistication and investment of resources.

         46.       The hourly rates and corresponding rate structure that Jenner & Block charges in

  this chapter 11 case are equivalent to or less than the hourly rates and corresponding rate structure

  that Jenner & Block charges for similar complex restructuring, litigation, investigation, and

  corporate matters, whether in court or otherwise, and regardless of whether a fee application is

  required. Jenner & Block’s rates and rate structure reflect that the matters for which Jenner &

  Block is engaged are typically national in scope and involve great complexity, high stakes, and

  severe time pressures—all of which have been present in this chapter 11 case. Nonetheless, given

  the not-for-profit status of USAG, Jenner & Block has discounted its hourly rates by ten

  percent (10%).

         3.        The Necessity of the Services and the Benefit to USAG.

         47.       As described herein, the services rendered by Jenner & Block were necessary for

  the effective and efficient representation of USAG. All of these services benefitted USAG and its

  estate. USAG has reviewed this Application and has approved the compensation and

  reimbursement of expenses requested herein.


                                                   17
Case 18-09108-RLM-11         Doc 1423      Filed 02/03/21     EOD 02/03/21 17:26:42        Pg 20 of 23




         4.      The Reasonableness of the Time Spent, Based on the Complexity, Importance,
                 and Nature of the Issues.

         48.     As detailed above, Jenner & Block’s work involved the representation of USAG in

  a complex chapter 11 case filed to resolve sexual abuse claims. Jenner & Block submits that the

  compensation requested is reasonable and necessary under the circumstances.

         5.      The Experience, Reputation, and Ability of the Attorneys Providing Services.

         49.     USAG selected Jenner & Block as its counsel because its attorneys have extensive

  experience, knowledge, and insight in the areas of complex restructuring, litigation, investigation,

  and corporate law, and Jenner & Block has the ability to commit substantial resources to the

  representation of USAG. Jenner & Block attorneys have achieved a high degree of expertise and

  positive reputations in their respective fields. Jenner & Block’s restructuring, litigation,

  investigation, and corporate departments frequently receive recognition for their skill and

  achievements, and Jenner & Block is frequently cited as one of the leading U.S. law firms in these

  fields. Exhibit A to this Application summarizes the year of bar admission and area of practice

  concentration for Jenner & Block’s highly qualified attorneys. In this complex and high-stakes

  chapter 11 case, the unique and specialized skills of Jenner & Block’s attorneys have proven

  critically important.

         6.      Customary Compensation.

         50.     The work for which Jenner & Block seeks compensation in this Application is of

  the type and nature for which Jenner & Block customarily would seek compensation at the rates

  identified in this Application, even before applying the 10% discount here. In addition, the

  compensation Jenner & Block seeks in this Application is comparable to the compensation it

  would have sought for comparable work outside of this chapter 11 case.




                                                  18
Case 18-09108-RLM-11          Doc 1423      Filed 02/03/21     EOD 02/03/21 17:26:42          Pg 21 of 23




         51.     Jenner & Block submits that the compensation requested is reasonable under all of

  the factors considered under section 331 of the Bankruptcy Code, and that these factors justify

  allowing in full Jenner & Block’s compensation and reimbursement request.

         52.     In view of the foregoing, Jenner & Block respectfully requests that it be allowed

  interim compensation in the amount of $1,377,435.60 for services rendered during the Second

  Interim Period.

  B.     Reasonable and Necessary Expenses Incurred in Providing Services to USAG.

         53.     For the Second Interim Period, Jenner & Block requests reimbursement of

  $16,683.08 for reasonable and necessary costs and expenses incurred on behalf of USAG.

         54.     Jenner & Block’s normal billing rates do not take these costs and expenses into

  consideration. Rather, Jenner & Block bills each cost and expense to the applicable client. Because

  of the disparity between different clients’ requirements for expenses such as travel, computer-

  assisted research, teleconference services, photocopying, and postage, courier, and messenger

  services, it is difficult to charge costs and expenses fairly and equitably by including them in Jenner

  & Block’s ordinary billing rates. Accordingly, Jenner & Block generally charges each client for

  such costs and expenses separately, in each case, at Jenner & Block’s costs.

         55.     Jenner & Block has made reasonable efforts to minimize its costs and expenses in

  connection with its representation of USAG. Each of the costs and expenses Jenner & Block

  incurred in providing professional services to USAG was necessary, reasonable, and justified

  under the circumstances to serve the needs of USAG.

         56.     As a result, Jenner & Block respectfully requests that its expense reimbursement

  request be approved in full and that it be allowed interim expense reimbursement in the amount of

  $16,683.08 for expenses incurred during the Second Interim Period.




                                                    19
Case 18-09108-RLM-11         Doc 1423      Filed 02/03/21     EOD 02/03/21 17:26:42         Pg 22 of 23




                          STATEMENT BY JENNER & BLOCK
                    UNDER PARAGRAPH C(5) OF THE UST GUIDELINES

         57.     This engagement involves variations from Jenner & Block’s standard and

  customary billing rates. Jenner & Block has agreed to discount its fee rates, but not out-of-pocket

  expenses and internal charges, by 10% off its rates in effect at the time the services are rendered.

         58.     None of the professionals included in this Application vary their hourly rate based

  on the geographic location of their cases.

         59.     This Application does not include time or fees specifically related to reviewing or

  revising time records or preparing, reviewing, or revising invoices.

         60.     This Application includes 14.80 hours of time and $10,289.70 of fees spent on

  reviewing Jenner & Block time records to redact privileged or other confidential information.

         61.     The hourly rates specified in Jenner & Block’s retention application were effective

  January 1, 2020. Jenner & Block’s rates did not increase during the Second Interim Period. Jenner

  & Block’s engagement letter with USAG provides that Jenner & Block periodically adjusts its

  scheduled hourly rates, generally at the beginning of a calendar year.

                          RESERVATION OF RIGHTS AND NOTICE

         62.     It is possible that some professional time expended or expenses incurred during the

  Second Interim Period are not reflected in the Application. Jenner & Block reserves the right to

  include such amounts in future fee applications.

         63.     Jenner & Block will provide notice of this Motion in accordance with the Order

  Granting Debtor’s Motion For Order Establishing Certain Notice, Case Management, And

  Administrative Procedures [Dkt. 213]. In light of the nature of the relief requested herein, Jenner

  & Block submits that no other or further notice is necessary.




                                                   20
Case 18-09108-RLM-11        Doc 1423      Filed 02/03/21    EOD 02/03/21 17:26:42         Pg 23 of 23




         WHEREFORE, Jenner & Block respectfully requests that the Court enter an order,

  substantially in the form attached hereto as Exhibit G, awarding Jenner & Block: (a) interim

  compensation of $1,377,435.60 for professional and paraprofessional services provided during the

  Second Interim Period; (b) interim reimbursement of actual, reasonable, and necessary expenses

  incurred in the Second Interim Period in the amount of $16,683.08; and (c) such other relief as is

  appropriate under the circumstances.

  Dated: February 3, 2021                             Respectfully submitted,

                                                      JENNER & BLOCK LLP

                                                      By: /s/ Catherine Steege
                                                      Catherine L. Steege (admitted pro hac vice)
                                                      Dean N. Panos (admitted pro hac vice)
                                                      Melissa M. Root (#24230-49)
                                                      353 N. Clark Street
                                                      Chicago, Illinois 60654
                                                      (312) 222-9350
                                                      csteege@jenner.com
                                                      dpanos@jenner.com
                                                      mroot@jenner.com
                                                      Counsel for the Debtor




                                                 21
